UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2357



ROSE M. O’NEAL,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA; DEPARTMENT OF THE
ARMY; TRIPLER ARMY MEDICAL CENTER; CHAMPUS,
Department of Defense,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-02-870-A)


Submitted:   January 16, 2003             Decided:   January 22, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rose M. O’Neal, Appellant Pro Se. Lawrence Joseph Leiser, Assistant
United States Attorney, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rose     M.   O’Neal   appeals   the   district   court’s   judgment

dismissing her Federal Tort Claims Act complaint. We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.        See O’Neal v. United States,

CA-02-870-A (E.D. Va. Sept. 16, 2002).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                 AFFIRMED




                                      2